Citation Nr: 1015020	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-35 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a kidney disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  The Veteran had active service 
from September 1945 to November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2007 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).

The Veteran also requested a hearing before a decision review 
officer (DRO) in connection with the current claim.  The 
hearing was scheduled and subsequently held in January 2008.  
The Veteran testified at that time and the hearing transcript 
is of record.  The Veteran also testified before the 
undersigned Veterans Law Judge (VLJ) in connection with the 
current claim at a July 2009 video-conference hearing.  The 
hearing transcript is of record.  

The Veteran's claim was previously before the Board in July 
2009 and was remanded at that time for additional evidentiary 
development.  The requested development was completed and the 
Veteran's claim is before the Board for final appellate 
consideration.


FINDING OF FACT

A kidney disorder, to include a tumor, was not present during 
service or manifest to any degree within one year after 
service, and any current kidney disorder is not attributable 
to any event, injury, or disease during service.






CONCLUSION OF LAW

A kidney disorder was not incurred in or aggravated by 
service, and a tumor may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Establishing Service Connection 

The Veteran in this case contends that he sustained a kidney 
injury in service while "scrimmaging" and was hospitalized 
as a result of such an injury, and that his currently 
diagnosed kidney disorder is related to service.  See July 
2009 video-conference hearing transcript, pp. 4-9.  In the 
alternative, the Veteran also asserts that he was treated for 
a bad cold after swimming in cold water and a kidney 
infection was found during the course of that treatment.  See 
January 2008 DRO hearing transcript, p. 2.  The Veteran 
further contends that while he was discharged from service in 
November 1945, he was not discharged from the hospital until 
December 1945.  See July 2009 video-conference hearing 
transcript, p. 8.  He also reports continuity of 
symptomatology since discharge from service.  

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  Establishing service 
connection generally requires (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  If a 
chronic disorder such as a tumor is manifest to a compensable 
degree within one year after separation from service, it may 
be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).

II.  Factual Background and Analysis

Service treatment records (STRs) associated with the 
Veteran's claims file are negative for a diagnosis of or 
treatment for a kidney disorder and there are no references 
to "scrimmaging" or treatment for a bad cold after swimming 
in cold water.  A physical examination conducted in November 
1945 prior to discharge from service found that the Veteran 
was "physically qualified for discharge in accordance with 
approved findings of the aptitude board.  Requires neither 
treatment or hospitalization."  Service personnel records 
(SPRs) associated with the claims file revealed that the 
Veteran was discharged from service in November 1945 because 
of "unsuitability" stemming from persistent incontinence.  
There is no evidence of a kidney disorder or tumor within one 
year after discharge from service.

The first pertinent post-service evidence of record is dated 
March 2005, nearly 60 years after discharge from service.  
The Veteran was diagnosed as having acute renal failure at 
that time.  The etiology of this condition, according to the 
VA examiner, was "likely [multiple] myeloma and/or 
infectious atn [acute tubular necrosis]."  The examiner 
further noted that the Veteran's renal failure showed no 
signs of recovery.  A follow-up treatment note dated April 
2005 attributed the Veteran's acute renal failure to "cast 
nephropathy vs ATN from septic arthritis in 2/05."  

The Veteran was subsequently transferred from a VA medical 
facility to Walthall County General Hospital (WCGH) for 
physical and occupational therapy, as well as dialysis due to 
renal failure.  The Veteran's condition improved and he was 
discharged in May 2005.      

The Veteran presented to a VA medical facility in November 
2005 with subjective complaints of chest pain and hemoptysis 
for four days.  The Veteran provided a past medical history 
in which he was hospitalized for septic arthritis in February 
2005.  During that period of hospitalization, the Veteran 
developed renal failure and required dialysis.  The 
impression was history of prostate cancer and multiple 
myeloma, suspicious for pulmonary embolism.  The Veteran was 
hospitalized for further evaluation and prescribed 
anticoagulants.  A discharge summary dated that same month 
diagnosed the Veteran as having acute pulmonary embolus and 
deep-vein thrombosis, among other conditions.

The Veteran was afforded a VA nephrology clinic consultation 
in December 2005.  The examiner noted that the Veteran had a 
past medical history of chronic renal failure secondary to 
"cast nephropathy vs. ATN [acute tubular necrosis] from 
septic arthritis in [February 2005]."  The Veteran had no 
complaints at the time of the consultation, but the examiner 
noted that the Veteran was "weaker in general."  The 
impression was chronic kidney disease secondary to cast 
nephropathy / ATN from septic arthritis.  The examiner also 
indicated that the Veteran had "recovered well."  

The Veteran presented to Forrest General Hospital (FGH) in 
April 2006 with shortness of breath and difficulty breathing.  
It was noted at that time that the Veteran's past medical 
history was significant for renal insufficiency and/or acute 
renal failure requiring dialysis for a "few" weeks in 
February 2005 secondary to multiple myeloma.  The Veteran was 
admitted for further evaluation, had a myocardial infarction, 
went into cardiac arrest, and was resuscitated and 
stabilized.      

An inpatient nephrology consultation was performed in May 
2006 and the examiner noted that the Veteran underwent a 
renal ultrasound.  The results of this test were interpreted 
to show thinned ecogenic cortices, consistent with chronic 
medical renal disease.  The impression was acute nonoliguric 
renal failure, most likely secondary to ischemic acute 
tubular necrosis.  The Veteran's condition improved and he 
was eventually discharged.  A discharge summary dated May 
2006 indicated that the Veteran had acute renal failure with 
dehydration, among other conditions.  Thereafter, the Veteran 
was transferred to WCGH for physical therapy and 
anticoagulation monitoring.    

The Veteran presented to a VA medical facility in April 2007 
for a general surgery consultation regarding a left flank 
mass that was displacing the left kidney.  The impression was 
retroperitoneal left flank mass, suspicious for liposarcoma.  
A biopsy note dated that same month indicated that the 
retroperitoneal mass was asymptomatic and negative for 
malignancy.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in January 2010.  According to the Veteran, he 
sustained a kidney injury in service in 1945 while 
participating in karate training drills. The Veteran was 
purportedly kneed in the left kidney and subsequently 
hospitalized from September 1945 to December 1945 before 
being discharged home.  The Veteran reported no further 
kidney problems until 2005 when he was diagnosed as having 
acute renal failure.  His past medical history was also 
significant for prostate cancer and multiple myeloma.  
Following a physical examination, the examiner diagnosed the 
Veteran as having mild chronic renal failure, prostate cancer 
(being treated), and multiple myeloma (being treated).  

After a review of the Veteran's claims file, the examiner 
determined that the Veteran's acute renal failure was 
secondary to multiple myeloma and streptococcal sepsis, 
particularly where, as here, the examiner found no 
preexisting chronic renal failure or dysfunction prior to the 
2005 admission for acute renal failure.  The examiner also 
noted that the Veteran's history was silent as to findings or 
complaints related to the kidneys or renal tract prior to 
that same date.  As such, the examiner concluded that "the 
Veteran's present kidney dysfunction is not related to his 
active service duty or any kidney injury noted in service."

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of service 
connection for a kidney disorder in this case.  As noted 
above, the Veteran's STRs were completely negative for a 
diagnosis of or treatment for a kidney disorder.  There was 
also no evidence of a kidney disorder or tumor within one 
year after discharge from service.

On the contrary, the first pertinent post-service evidence 
of record is dated March 2005, nearly 60 years after 
discharge from service.  The Veteran was diagnosed as 
having acute renal failure at that time.  In this regard, 
the United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In this case, the lapse of almost six decades between 
service and the first evidence of a kidney disorder is 
evidence against the Veteran's claim. 

Furthermore, although the Veteran is currently diagnosed as 
having renal failure, there is no evidence of record, other 
than the Veteran's statements, linking this disability to 
the Veteran's period of active service.  Notably, the 
Veteran's STRs are completely negative for references to 
"scrimmaging," treatment for a bad cold after swimming in 
cold water, or a karate-related training injury.  
Furthermore, there is also no indication that the Veteran 
was hospitalized from September to December 1945 as he 
alleges.  As noted above, SPRs of record showed that he was 
discharged from service in November 1945 because of 
"unsuitability" stemming from persistent incontinence.  

Moreover, the most recent January 2010 VA C&P examination 
refutes the Veteran's contentions that his currently 
diagnosed acute renal failure was related to his period of 
active service.  According to the January 2010 VA examiner, 
the Veteran's acute renal failure was instead secondary to 
multiple myeloma and streptococcal sepsis, both of which 
were diagnosed many years after service in 2005.   
  
The Veteran has submitted lay statements during the pendency 
of this claim expressing the opinion that his currently 
diagnosed acute renal failure is related to service.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that lay testimony is competent regarding features 
or symptoms of injury or disease when the features or 
symptoms are within the personal knowledge and observations 
of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 
(1994); see also, Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d. 1313 (Fed. 
Cir. 2009).  

However, the Court has also held that lay persons, such as 
the Veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability that may be related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also, Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  
Here, the Veteran is capable of observing symptoms associated 
with his acute renal failure, if any, but he is not competent 
(i.e., professionally qualified) to offer an opinion as to 
the cause of the kidney disorder or its relationship to 
service, if any. 

Even assuming that the Veteran is competent to offer an 
opinion as to the cause of the currently diagnosed kidney 
disorder and its relationship to service, the Board finds 
that any such statements made by the Veteran in this regard 
are entitled to limited probative value since he lacks any 
medical training.  See 38 C.F.R. § 3.159(a)(1) (2009) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Accordingly, the Veteran's lay statements are 
outweighed by the January 2010 VA examiner's opinion as the 
opinion was based on a physical examination and interview of 
the Veteran and included a rationale for the opinion.
 
As an alternative to establishing the second and third prong 
in Hickson, the Veteran may show a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997)).  
Continuity of symptomatology may be established if (1) the 
condition was "noted" during service; (2) there is evidence 
of post-service continuity of the same symptomatology; and 
(3) there is medical, or in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  Savage, 10 Vet. App. at 495-96.  

The evidence of record does not establish continuity of 
symptomatology in this case.  The Veteran was not diagnosed 
with or treated for a kidney disorder or tumor in service, 
and there was no evidence of continuity of symptoms until 
many years after discharge from service.  Moreover, the Board 
finds credible and probative the service records which do not 
show a kidney condition in service or that the Veteran was 
hospitalized at the time of his discharge for his kidney 
problem.  There is also no credible, probative evidence 
linking the currently diagnosed acute renal failure to 
service on a direct or presumptive basis.  

In view of the absence of abnormal findings in service and 
the first suggestion of pertinent disability many years after 
service, relating the Veteran's kidney disorder to service on 
a direct basis would certainly be speculative, particularly 
where, as here, pertinent evidence of record showed that the 
onset of the Veteran's kidney disorder was many years after 
discharge from service and secondary to multiple myeloma and 
streptococcal sepsis.  Service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2009).  

As previously stated, entitlement to direct service 
connection requires a finding that there is a current 
disability that has a relationship to an in-service injury or 
disease.  In this case, there is competent medical evidence 
showing diagnosed acute renal failure, but the weight of the 
credible, probative evidence is against finding that this 
disability, which occurred many years after discharge from 
service, is related to the Veteran's period of active service 
on a direct basis.  Furthermore, there is no evidence that 
this condition or a tumor may be presumed to have been 
incurred in service.  Accordingly, the Board finds that 
entitlement to service connection for a kidney disorder is 
not warranted in this case.  Thus, the claim must be denied.  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist Veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

The VCAA duty to notify was satisfied in this case by way of 
a letter sent to the Veteran in September 2006 that fully 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
service connection claim on a direct and presumptive basis, 
and of the Veteran's and VA's respective duties for obtaining 
evidence.  The Veteran was also provided with notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment and post-service treatment 
records were obtained.  He was also afforded a VA examination 
in connection with the claim currently on appeal.  In 
addition, the Board's remand directives were accomplished.  
Accordingly, the Board finds that VA has complied, to the 
extent required, with the duty-to-assist requirements found 
at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e). 


ORDER

Service connection for a kidney disorder is denied.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


